Citation Nr: 0200450	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In a statement to the RO, dated in May 2001, the veteran 
indicated that he was satisfied with his appeal with respect 
to the issues of entitlement to an initial evaluation in 
excess of 30 percent for bipolar disorder with attention 
deficit hyperactive disorder, entitlement to an initial 
evaluation in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux disease, entitlement to an initial 
evaluation in excess of 10 percent for residuals 
lacerations/contusions of the fourth and fifth digits of the 
right hand, entitlement to an initial evaluation in excess of 
10 percent for flexor tendon release of the left middle 
finger with a history of a ganglion cyst, entitlement to an 
initial evaluation in excess of 10 percent for 
temporomandibular joint pain and entitlement to an initial 
(compensable) evaluation for residuals of a wart of the 5th 
digit of the right hand with a history of chronic synovitis.  
Therefore, the Board has limited its appellate review to 
those issues listed on the front page of this decision.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA) became law.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

Initially, the Board notes that the most recent Statement of 
the Case (SOC) was issued in May 1998.  Subsequent VA medical 
records, dating from 1997-2000, were received by the RO, and 
are relevant to the issue of entitlement to service 
connection for a heart disorder listed on the front page of 
this decision.  However, the RO did not issue a Supplemental 
Statement of the Case (SSOC) addressing this issue following 
the receipt of such evidence nor did the veteran's 
representative waive RO consideration of the aforementioned 
VA medical records, and the failure of the RO to issue a SSOC 
in accordance with the provisions of 38 C.F.R. § 19.31 (2001) 
constitutes a procedural defect requiring correction by the 
RO.  See 38 C.F.R. § 19.9 (2001).  

The veteran's claims for service connection for a right knee 
disability, neck disability and heart disorder have been 
determined to be not well grounded by the RO in rating 
decisions, dated in February 1997 and May 1998, and a May 
1998 SOC.  The concept of a not well grounded claim, however, 
was eliminated by the VCAA in November 2000, necessitating 
readjudication of the veteran's claims.  In this regard, when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the veteran 
should be scheduled for another VA examination in order to 
confirm the etiology of any currently present right knee 
disability, neck disability and heart disorder.  Thereafter, 
the RO should have the opportunity to adjudicate the 
veteran's service connection claims on the merits under the 
VCAA.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities on appeal since 
his discharge from service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already of record.  Thereafter, all 
records should be permanently associated 
with the claims file. 

2.  Then, the RO should review the 
medical record and schedule additional VA 
examinations with respect to the issues 
of entitlement to service connection for 
a right knee disability, neck disability 
and heart disorder, which were previously 
denied as not well grounded and obtain 
medical opinions as to whether it is at 
least as likely as not that these 
disorders, if demonstrated on clinical 
evaluation, are related to service.  The 
claims file must be made available to the 
examiners prior to the examinations.  A 
complete rationale for all opinions 
expressed must be provided.  The findings 
should be expressed in typewritten 
reports.  The veteran is advised that 
failure to report for the scheduled 
examinations may have consequences 
adverse to the claims.  38 C.F.R. § 3.655 
(2001); Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA.

4.  Then, the RO should readjudicate the 
claims for service connection for a right 
knee disability, neck disability and 
heart disorder, taking into consideration 
all evidence of record.

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a SSOC for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an appropriate opportunity to 
respond.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




